Title: To James Madison from William Willis, 19 September 1802
From: Willis, William
To: Madison, James


					
						Respected Sir
						Barcelona 19th. Sept. 1802.
					
					Since my last of the 15th. inst. I have found in possession of Capn. Thos. Lewis of the Ship Pomona a 

false Register and Mediterranean pass which I have demanded of him, and he has delivered me, which I 

now inclose to you.  I am trying by All means in my power to find out to a Certainty the Author of this 

fabrication.  I have already strong presumptive proof, and it is very probable that Capn. Lewis had 

Something to do in the fabrication of them, as I understand he has bought a vessel in Egypt & put her 

under American Colours, and Sold her in Malta, and what makes this Appear Stronger against Capn. 

Lewis, is his having Shewn Some American papers to Mr. Gautier of this place, previous to his 

departure, and in my Absence to france.  This, the Gentleman has told me within a few days, and he 

also says that Wm. Baker of Boston who was Supercargo of Ship Pomona, was in Company with Lewis at 

the time, and Mr. Gautier also says that he has Also Seen a Number of American Papers in Possession of 

Benjn. B. Mumford.  To what Extent these Papers have been Circulated it is out of my power to 

know; but I have done Every thing I could to detect & Prevent the Circulation of them, and Am informed 

by a Person that Some of them were Sent to him Some time last winter, with one of the Plates of 

Engraving for the Pass.  But he Assures me he does not know by whom they were Sent, as he found 

them in his Room at an inn, on his return to it, and he has Promised to deliver them to me, and I expect 

to get them in a day or two, and Shall Send them to you by the first vessel bound direct to Baltimore or 

Alexandria.  I Shall demand from Capn. Lewis on Oath how he Came by these Papers which I have found 

in his possession, but Shall first Strive by moderate means to find out whether he has Any more Papers, 

which if he has, I Shall try to get them from him.
					The circumstance of my house owning a part of the Ship Pomona perhaps was what gave rise 

to the insolent observations of Capn. George Lee, a Copy of whose Letter I enclosed you in mine of the 

15th. inst.  The Share which my house took in that Ship, was only a tenth; the Principal Actors in fitting 

her out, were Mr. Benjamin B. Mumford, Mr. Wm. Baker & Capn. Lewis, and by an Act that was but Little 

better than Swindling, they hurried the Ship off in my Absence and brought my house into an advance 

of About fifteen thousand Dolrs. which we have not been Able to get Since.  It will be Seen by this 

that there was no motive in me Even to Connive at a Vilaneous Act Like this: and I presume my Conduct 

in Serving my Country in the disinterested manner which I have, by paying my Vice Consul one hundred 

pound Sterling the year, and Another man 50 £ Sterlg. only to attend on, and Serve the Americans, will 

Save me even from Suspicion, with every Reflecting Mind, Especially as neither me, nor my house, have 

Any interest, nor have ever had Any interest in Any other Ship than this one, and a tenth in her was too 

trifling for me to Sacrifice the interest of my Country, and violate my duty in So Essential a point.  I Am 

with Respectfull Esteem Respected Sir, your Most Humble Servant
					
						Willm. Willis
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
